The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
This Office Action follows a response filed on July 27, 2022. Claims 1-8 have been amended; no claims have been cancelled; claims 9-12 have been added.   
In view of amendments and remarks, ODP rejection, the rejection of claim 5 under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the rejection of claims 1-8 under 35 U.S.C. 103 as being unpatentable as obvious over Konno et al. (JP 2012-188318 A), and the rejection of claims 1-8 under 35 U.S.C. 103 as being unpatentable as obvious over Tanaka et al. (U.S. Patent Application Publication 2002/0020671 A1, now U.S. Patent 6,896,867) have been withdrawn.
Claims 1-12 are pending.

Allowable Subject Matter
Claims 1-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: Claims 1-12 are allowable over the closest references: Konno et al. (JP 2012-188318 A), Tanaka et al. (U.S. Patent Application Publication 2002/0020671 A1, now U.S. Patent 6,896,867), and Fukui et al. (U.S. Patent Application Publication 2010/0130626 A1).
The disclosure of the above-mentioned references resided in paragraphs 5-7 of the Office Action dated May 12, 2022 is incorporated herein by reference.
However, the above-mentioned references of Konno et al., Tanaka et al., and Fukui et al. do not disclose or fairly suggest the claimed purification method for an aqueous hydrogen peroxide solution, comprising sequentially contacting the aqueous hydrogen peroxide solution with:
a first H-form strong cation exchange resin, which is an H-form strong cation exchange resin having a degree of crosslinking of 9% or more, to remove cationic exchange metal impurities in the aqueous hydrogen peroxide solution and to reduce an elution amount,
a salt-form strong anion exchange resin to remove anionic metal impurities, a chloride ion and a sulfate ion, and
particularly a second H-form low cation exchange resin, which is an H-form strong cation exchange resin having a degree of crosslinking of 6% or less, to remove TOC eluted from the salt-form strong anion exchange resin, as per instant claim 9.
As of the date of this Notice of Allowability, the Examiner has not located or identified any reference that can be used singularly or in combination with another reference including Konno et al., Tanaka et al., and Fukui et al. to render the present invention anticipated or obvious to one of ordinary skill in the art.
In the light of the above discussion, it is evident as to why the present claims are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reason for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL M. BERNSHTEYN/Primary Examiner, Art Unit 1764